Citation Nr: 1754433	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1971 to August 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned in November 2016.


FINDINGS OF FACT

1.  After resolving reasonable doubt, the Veteran has a bilateral hearing loss disability that resulted from in-service acoustic trauma.

2.  After resolving reasonable doubt, the Veteran's tinnitus began during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the puretone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran asserts that his bilateral hearing loss and tinnitus are caused by acoustic trauma during service.  See, e.g., Application for Bilateral Hearing loss and Tinnitus entered in VBMS in July 2010.  

The July 2011 VA examination report reflects that the Veteran has a current diagnosis of hearing loss and tinnitus.  As such, element (1) under Shedden, current diagnosis, is met.  

The second element requires an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran has asserted that he was exposed to loud jet engine noises during such service.  See, e.g., Application for Bilateral Hearing loss and Tinnitus entered in VBMS in July 2010.  Consistent with the Veteran's assertions regarding the nature of his service, the Veteran's DD Form 214 note that the Veteran performed duties as an aircraft mechanic.  The nature of the Veteran's documented service is consistent with the acoustic trauma described by the Veteran.  Under the circumstances, the Board concludes that it is likely that the Veteran did sustain acoustic trauma during service.  Thus, the second Shedden element is satisfied.

The disposition of this appeal turns upon the question of whether the Veteran's disabling bilateral hearing loss and tinnitus were incurred during service, or, resulted from an in-service injury or event such as acoustic trauma.

In July 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he had difficulty hearing his wife, high-pitched tones, television, hearing while on the telephone, and in background noise.  The Veteran stated that his hearing loss may be caused by exposure to noise during his military service.  Regarding tinnitus, the Veteran stated that there was a constant bilateral high-pitched tone which was occasionally bothersome.  He reported the onset of tinnitus in approximately 1969 during his first tour.  The examiner noted that the Veteran had asymmetrical high frequency sensorineural hearing loss in the right ear, normal hearing in the left ear, and associated subjective tinnitus.  The examiner stated that based on factors of normal hearing thresholds at military entry and separation without significant threshold shifts, the Veterans hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service.

During his November 2016 videoconference hearing, the Veteran's wife testified that while the Veteran was in-service, he appeared to have some kind of hearing loss.  She stated that she had to repeat things to him.  See Hearing Testimony entered in VBMS in November 2016.  

On November 21, 2016, the Veteran submitted a private audiological examination.  The examiner noted that the Veteran's history included excess noise exposure during his six years as a jet engine mechanic in the military.  The audiologist stated that puretone air and bone conduction thresholds showed a moderate sensory hearing loss bilaterally.  The examiner further stated that the Veteran's hearing loss showed typical 4 KHz notch associated with excess noise exposure damage to ears.  See Correspondence entered in VBMS in November 2016.  
In a November 2016 addendum opinion, the Veteran's private audiologist stated that after reviewing the Veteran's medical records, it was her opinion that the Veteran's hearing loss and tinnitus are directly related to excess noise exposures beginning with his military service.  The audiologist stated that for six years, the Veteran was exposed to damaging noise levels from his daily duties as jet engine mechanic.  The audiologist further stated that "jet engine noise is significantly damaging to hearing as are the numerous metallic impact noises and accumulative noises from mechanics."  Research from the National Institute of Health suggested: "Sometimes exposure to impulse or continuous loud noise causes a temporary hearing loss that disappears 16 to 48 hours later.  Recent research suggested that although the loss of hearing seems to disappear, there may be residual long-term damage to your hearing."  

A.  Bilateral Hearing loss

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claim.  There are two opinions, one for and one against service connection.  Both are supported by a reasoned rationale.  Accordingly, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  The Veteran is entitled to service connection for bilateral sensorineural hearing loss.

B.  Bilateral Tinnitus

The Board notes that tinnitus is a subjective symptom that is unable to be verified with objective findings.  

Consequently, there are no such objective findings in the service treatment records.  Moreover, there are no complaints of tinnitus during service.

However, the Board notes the Veteran's exposure to excessive noise during service.  Moreover, the Board notes that the Veteran has consistently stated that his tinnitus began during service and has continued to this day.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board also finds the Veteran's statements to be credible.  Based on the forgoing, the Board finds that service connection for tinnitus is warranted as it was incurred coincident with service.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


